Title: From George Washington to John Hancock, 4 January 1776
From: Washington, George
To: Hancock, John



Sir
Cambridge January 4. 1776

Since my last of the 31st Ulto I have been honoured with your favour of the 22d, Inclosing sundry resolves, which shall, in matters they respect, be made the rule of my conduct.

The resolution relative to the Troops in Boston, I beg the favour of you Sir, to assure Congress, shall be attempted to be put in execution, the first moment I see a probability of success, and in such a way, as a Council of Officers shall think most likely to produce it; but if this should not happen as soon as you may expect, or my wishes prompt to, I request that Congress will be pleased to Advert to my situation, and do me the justice to beleive, that circumstances, & not want of inclination, are the cause of delay.
It is not in the pages of History perhaps, to furnish a case like ours; to maintain a post within Musket Shot of the Enemy for Six months together, without—and at the same time to disband one Army and recruit another, within that distance, of Twenty odd British regiments, is more probably than ever was attempted; But if we succeed as well in the last, as we have heretofore in the first, I shall think it the most fortunate event of my whole life.
By a very Intelligent Gentleman, a Mr Hutchinson from Boston, I learn that it was Admiral Shuldhum that came into the harbour on Saturday last—that two of the five regiments from Cork are arrived at Hallifax; two others had sailed for Quebec (but what was become of them could not be told), and the other, the 55th, has just got into Boston—Certain it is also, that the greatest part of the 17[th] Regiment is arrived there, whether we are to conclude from hence, that more than five Regiments have been sent out, or that the Companies of the 17[th] arrived at Boston, are part of the Regiments destined for Hallifax & Quebec, I know not—We also learn from this Gentleman & others, that the Troops embarked for Hallifax, as mentioned in my Letter of the 16—were really designed for that place, but recalled from Nantasket road, upon advice being received, of the arrival of the above Regiments there—I am also Informed of a Fleet now getting ready under the Convoy of the Scarborough & Fowey Men of War, consisting of 5 Transports & 2 Bomb Vessels, with about 300 marines & Several Flat bottom’d Boats—It is whispered that they are designed for Newport, but generally thought in Boston, that it is meant for Long-Island; and It is probable It will be followed by more Troops, as the other Transports are taking in Water, to

lye as others say, in Nantasket road, to be out of the Ice—a large quantity of Biscuit is also baking.
As the real design cannot with certainty be known, I submit it with all due deference to the superior Judgement of Congress, Whether It would not be consistent with prudence, to have some of the Jersey Troops thrown into New York, to prevent an evil, which may be almost irremediable, should It happen: I mean the landing of Troops at that place, or upon Long Island near it.
As It is possible your may not yet have received his majesties most gracious speech, I do myself the honour to Inclose one, of many, which were sent out of Boston yesterday. It is full of rancour & resentment, and explicitly holds forth his Royal will to be, that vigorous measures must be pursued to deprive us of our constitutional rights & liberties—These measures, whatever they be, I hope will be opposed by more vigorous ones, and rendered unavailing and fruitless, tho santified and authorized by the name of majesty; a name which ought to promote the blessings of his people & not their oppression. I am Sir with the greatest respect & regard Your Most Obedt & Most Hble Servt
